Citation Nr: 1232195	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include a nervous disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ulcerative colitis to include as due to residuals of a right inguinal hernia repair and/or a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded these matters in February 2009 and October 2010.  After attempting to complete the requested actions, the RO continued the denial of each claim as reflected in the August 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

In its February 2009 Remand and October 2010 Remand, the Board referred the issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of ulcerative colitis aggravated by February 1988 and September 1990 bowel surgeries at the Minneapolis VAMC to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear any action was taken; thus, it will once again be referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for further development of the claims on appeal. 

In this regard, the Veteran was provided with a VA examination in July 2012 with respect to his service connection claim for a psychiatric disability.  The examiner provided the opinion that the Veteran's anxiety disorder is less likely as not caused by his military service or his reported stressor of guarding nuclear weapons on board the USS Kitty Hawk.  He explained that the records show that the Veteran previously reported anxiety since childhood, even though during the examination the Veteran denied pre-existing anxiety.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2011), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.

As an anxiety disorder (or any other psychiatric disability) was not noted when the Veteran was examined for entrance into service, VA must rebut the presumption of soundness; otherwise, it is a claim for service connection based on incurrence of a disability in service.  The examiner only noted that the Veteran had previous reported in medical records that he had anxiety during childhood.  The Veteran's lay statements are not enough to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).   The Board also notes that the Veteran recently included another stressor incident related to his current psychiatric disability.  He noted that he was attacked in a "race riot" while stationed in Yokosuka, Japan.  He explained that this was a traumatic experience.  He supported this stressor by submitting a letter he sent home to his parents during his military service describing the incident.  Therefore, the Board finds that the Veteran should be provided with another VA examination and opinion that addresses whether the Veteran's current psychiatric disability is related to active military service on a direct basis to include as due to being attacked during a riot in Yokosuka, Japan.

As the service connection claim for ulcerative colitis is claimed as secondary to the Veteran's psychiatric disability being remanded, the Board finds the claims are inextricably intertwined.  As such, the Board will defer action on the issue of entitlement to service connection for ulcerative colitis until after the issue of entitlement to service for a psychiatric disability has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination by a VA or VA-contracted psychiatrist or psychologist to evaluate the Veteran's service connection claim for a psychiatric disability to include a nervous disorder and PTSD.  The claims file, including a list of verified stressor(s) and a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination. After reviewing the record and examining the Veteran, the examiner should respond to the questions below.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  

(a)  Does the Veteran currently have PTSD based on any of the verified stressors as described in the AOJ's letter to include guarding nuclear weapons on the USS Kitty Hawk and an assault during a "race riot" while serving in Japan?  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. 

(b) Whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current psychiatric disability is related to the Veteran's active military service, to include guarding nuclear weapons on the USS Kitty Hawk, an assault during a "race riot" during military service and any other stressors as described in the AOJ's letter?  The Veteran is presumed to have been free of any psychiatric disability at service entrance. 

A complete explanation must be given for any opinions expressed and the foundation for all conclusions should be clearly set forth.  As part of his or her rationale, the examiner should consider the lay statements of the Veteran, his wife and his friends.

2. If, and only if, the VA examiner in the psychiatric examination determines that the Veteran's current psychiatric disability is related to active service, then provide the Veteran with a VA examination to evaluate the Veteran's service connection claim for ulcerative colitis.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the report should reflect that the claims file was reviewed.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or more) that any psychiatric disorder, including PTSD, caused or chronically worsened the Veteran's ulcerative colitis. 

The examiner should provide an explanation for all conclusions reached that includes any pertinent findings from the record and considers both the medical and lay evidence, to include the Veteran's own assertions of symptomatology.

3. After completion of the foregoing, and any other development deemed necessary, review the record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought. Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



